Citation Nr: 1331993	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-41 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and heel spur syndrome.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and heel spur syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1992 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Board remanded the case so that an addendum to the February 2009 VA examination could be obtained.  In March 2013, the Board found the addendum to be inadequate and remanded the case so that another VA examination could be scheduled.  Unfortunately, this case must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain an addendum medical opinion.

In March 2011, the Board remanded the case so that an addendum from the February 2009 VA examiner could be obtained.  The Board instructed the VA examiner to identify any right knee and/or left ankle disabilities and provide an opinion "as to whether any current disability is at least as likely as not related to (or was aggravated by) [the Veteran's] military service and/or whether it (they) is (are) related to the Veteran's service-connected bilateral pes planus."

Pursuant to the Board's March 2011 remand directives, a VA examiner provided an addendum opinion in April 2011.  Although the examiner noted that there were X-ray findings of left ankle degenerative joint disease, she opined that there was no medical evidence that plantar fasciitis would lead to an ankle condition.  She failed to address any relationship to service, bilateral pes planus, or bilateral heel spur syndrome.  She also failed to address the aggravation element of secondary service connection.  The examiner did not identify any right knee disorder, instead addressing in-service treatment for the Veteran's left knee.  

In March 2013, the Board remanded the case so that another VA examination could be scheduled.  The Board instructed the VA examiner to identify any right knee and/or left ankle disabilities and provide an opinion as to whether any currently diagnosed disability is "at least as likely as not (50 percent or greater probability)" related to the Veteran's military service, caused by his service-connected bilateral pes planus with plantar fasciitis and heel spur syndrome, or aggravated by the service-connected disability.

Pursuant to the Board's March 2013 remand directives, the Veteran submitted to a VA examination in April 2013.  The examiner diagnosed right knee arthritis and opined that this disability is less likely than not a result of the Veteran's military service.  She explained that there were no complaints of or treatment for the right knee during service, the separation examination was normal, and the Veteran was able to participate in strenuous sports for many years after discharge.  The examiner also diagnosed left ankle arthritis and opined that this disability is less likely than not a result of the Veteran's military service.  She explained that there was no evidence of ankle problems during service and that the medical evidence established the left ankle condition began in 2005 after an injury playing basketball.  She noted that the Veteran's weight "has been a significant factor in the development of his arthritis."  Finally, the examiner opined that the right knee and left ankle disabilities are less likely than not "due to or the result of" the Veteran's service-connected bilateral foot disability.  She reasoned that there was "no compelling evidence in the medical literature that arthritis of the knees and ankles results from pes planus."  The theory of aggravation was not addressed, although the examiner described a baseline level of severity for both conditions.

To the extent that there has not been substantial compliance with the March 2011 and March 2013 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Specifically, an addendum opinion is required that addresses the aggravation element of secondary service connection.

Finally, the Board notes that in June 2013, after the case file was transferred to the Board, the Veteran submitted additional evidence consisting of a lay statement, VA treatment records, and service treatment records.  This new evidence, while duplicative, should be considered by the AOJ in its supplemental statement of the case (SSOC). 

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the same VA examiner who conducted the April 2011 examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the currently diagnosed right knee and left ankle disabilities were caused or aggravated by the service-connected bilateral pes planus with plantar fasciitis  
and heel spur syndrome.  [If the Veteran is found to have a right knee or left ankle condition that is aggravated by a service-connected foot disability, the examiner should quantify the approximate degree of aggravation.]  

The examiner should specifically address medical evidence of severe pronation bilaterally (June 2008 VA treatment record) and deformity or structural abnormality of the feet (July 2006 VA examination report).

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination to determine the etiology of the currently diagnosed right knee and left ankle disorders.

2.	Then, readjudicate the claims on appeal in light of all information or evidence received, including the new evidence received from the Veteran in June 2013.  If either of the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


